Title: To George Washington from John Berrien, 5 March 1781
From: Berrien, John
To: Washington, George


                  Respectfull Sir
                     
                  Danbury March 5th 1781
                  I have had the Honour of Receiving your Excellencys Favour of the 25th Ult. by Lt Torrey Respecting the Detention of some Hospl Stores, & the reasons said to be Alledged by me for such Detention.  I must Observe in Justice to my Character, that your Excellency has formed a true Judgment that there was Some Misapprehension on the part of those who have Reported to you, which are that the Reasons Alledged by me for their Detention, was not that they were Purchased on Private Cr; (though if I have been Rightly informed that was the Case of some of them) but that I had Receiv’d from my Principal Repeated positive and peremtory Orders, not to Deliver Certain Articles I had Rec’d from him, to any other than his own Order, Which Order I had Acknowledged the Rect of6 & promis’d to make the rules of my Conduct, after which I could not think myself Safe in the Delivery of the Above stores to any other Order, nor Part with them in any other mode than the ones Adopted by your Excellency, (for which you have my thanks) Having seen Repeated Instances of Subbordinate Staff Officers, being Harrassed in Civel Courts to their great Damage, without any Relief or Suport from the great Public or their Superiors in the Department.  I have Taken the Liberty to Lay before your Excellency the true Reasons & those Alledged by me; for the Detention of those Stores; & I flatter myself you will do me the Justice to believe I had no Mercanary Trafficking motives, in the Agency I have had in this Business; a Conduct I have Studiously avoided since the Commencement of the War—I will not take up more of your Excellencys time on a Subject (though of some Consiquences to me of Little to the Public;) & shall only Add that I am with Every Sentiment of Esteem & Respect Your Excellencys Most Obedient & Very Humble Servt
                  
                     John Berrien
                  
               